Citation Nr: 1545341	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  09-48 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine from August 20, 2013.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dan Brook, Counsel



INTRODUCTION

The Veteran had active service from April 1985 to April 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the above mentioned Department of Veterans Affairs (VA) Regional Office (RO).  In an October 2014 decision, the Board denied a rating in excess of 20 percent for the Veteran's lumbar spine disability prior to July 15, 2009 and from August 20, 2013 and granted an increased, 40 percent rating for the lumbar spine disability from July 15, 2009 to August 19, 2013.  The Board also denied service connection for pseudofolliculitis barbae.  The Veteran appealed.  Then, in an August 2015 order, the Court of Appeals for Veterans' Claims (Court) upheld a joint motion for partial remand by the parties.  

In the joint motion, the parties agreed that remand of the Veteran's claim for entitlement to an initial evaluation in excess of 20 percent was required but that the remainder of the October 2014 Board decision should not be disturbed.  Accordingly, the only remaining issue before the Board is entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbosacral spine from August 20, 2013.  This is the first time this case has been before the undersigned. 
 
  
FINDING OF FACT

Considering the Veteran's functional loss, from August 20, 2013, the Veteran's lumbar spine disability was reasonably shown to be equivalent in severity to forward flexion of the thoracolumbar spine of 30 degrees or less but not equivalent in severity to unfavorable ankylosis of the entire thoracolumbar spine.  


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, from August 20, 2013, the criteria for a 40 percent but no higher evaluation for degenerative disc disease of the lumbosacral spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks a higher rating for his service-connected degenerative disc disease of the lumbosacral spine.  Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, as the disability on appeal is, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming  these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

From August 20, 2013, the Veteran is currently in receipt of a 20 percent disability rating for his service-connected lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Under this code, upon application of the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater 30 degrees but not greater than 60 degrees, or combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  The next higher rating of 40 percent is assignable for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Degenerative disc disease is rated at 50 percent for unfavorable ankylosis of the entire thoracolumbar spine, and at 100 percent for unfavorable ankylosis of the entire spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the condition results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

At an August 20, 2013 VA examination, the Veteran was diagnosed as having lumbosacral degenerative disc disease with bilateral lower extremity radiculopathy.  There was no evidence of any other associated objective neurological manifestations.  The Veteran reported back pain, which he rated at 4/10.  He indicated that this pain would wake him up at night at times.  He described the pain as constant and usually aching and sharp with certain movements.  The pain radiated down his legs to his knees.  Aggravating activities included sitting or standing for more than 20 minutes, bending or twisting.  Alleviating activities included rest and taking a Tramadol tablet as needed, which he did about 4 times weekly.  He reported that he did not like to take pain medication so he usually tried to put up with the pain.  The Veteran described the impact of one of his flare-ups as back pain that caused him to be bedridden until he felt like he could move.  Additionally, he reported use of a cane during flare-ups.  

Physical examination showed that flexion of the thoracolumbar spine was measured at 80 degrees, with pain occurring at 60 degrees.  Extension was measured at 30 degrees with no pain.  Lateral flexion and rotation were normal.  Results were identical on repetition.  The examiner found functional loss with contributing factors of pain on movement, less movement than normal, and interference with sitting, standing, and/or weight bearing.  Musculature was tender to palpation.  Guarding/muscle spasm was present, but did not result in an abnormal gait or spinal contour.  Muscle strength was normal and there was no atrophy.  Sensation and reflexes were normal.  Straight leg raising tests were negative.  There were no neurologic abnormalities.  IVDS was indicated with no incapacitating episodes in the past 12 months, though the Veteran reported that flare-ups caused him to be bedridden.  The examiner noted that the Veteran worked full time as a school counselor and that the constant up and down and sitting and standing too long flared his back pain.  The examiner further noted that it was conceivable that function could be further limited during flare-ups or when the lumbar spine was used repeatedly over a period of time but it was not possible to state exactly what degree of additional range of motion loss would be due to pain on use or during flare-ups.

From August 20, 2013, there is no evidence of limitation of forward flexion of the thoracolumbar spine to 30 degrees or less.  The VA examination on that date showed forward flexion to 80 degrees, with pain occurring at 60 degrees.  There was also no evidence of anklyosis, nor has the Veteran alleged any ankylosis.  Thus, under the General Rating Formula, there does not appear to be a basis for assigning a higher, 40 percent rating from August 20, 2013.  However, in the August 2015 joint motion, the parties noted that the August 20, 2013 VA examiner did not adequately address the scope of additional range of motion loss during flare-ups.  Consequently, the parties found that the Board should have returned the examination report as inadequate or explained why such an action is not necessary.  

The Court has provided guidance with regard to joint motions for remand.  See Carter v. Shinseki, 26 Vet. App. 534 (2014), as follows: 

It is the parties' responsibility to "enumerate[ ] clear and specific instructions to the Board" in the drafting of a joint motion for remand.  Forcier v. Nicholson, 19 Vet. App. 414, 426 (2006).  Further, it is well settled that piecemeal litigation is not favored.  See Fugere v. Derwinski, 1 Vet.App. 103, 105 (1990).  As the Federal Circuit recently stated, " '[W]here litigants have once battled for the court's decision, they should be neither required, nor without good reason permitted, to battle for it again.' "  Dixon v. Shinseki, 741 F.3d 1367, 1378   (Fed.Cir.2014) (quoting Official Comm. of the Unsecured Creditors of Color Tile, Inc. v. Coopers & Lybrand, LLP, 322 F.3d 147, 167 (2d Cir.2003)).  A joint motion for remand is an effective tool for identifying errors and speedily and efficiently resolving a veteran's claim.  Properly used, it benefits the appellant, the Secretary, and the Court.  Improperly or negligently used, however, it has just the opposite effect on each of these entities, in that it results in the waste of resources for the Court and the Secretary and causes an unnecessary delay in resolving the matters complained of by the appellant.  Id. at 541-42. 

The Court further explained as follows:

Thus, when an attorney agrees to a joint motion for remand based on specific issues and raises no additional issues on remand, the Board is required to focus on the arguments specifically advanced by the attorney in the motion, see Forcier, 19 Vet.App. at 426, and those terms will serve as a factor for consideration as to whether or to what extent other issues raised by the record need to be addressed

Id. at 542-43.

Keeping in mind the Court's guidance and upon further review, the Board finds that the August 20, 2013 VA examiner's report is inadequate to determine whether the Veteran might warrant a higher, 40 percent rating based on additional range of motion loss during flare-ups.  Given this uncertainty, and the Veteran's statements, and resolving all reasonable doubt in the Veteran's favor, a higher, 40 percent rating is warranted for the Veteran's lumbar spine disability from August 20, 2013 based on functional loss during flare-ups.  38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5242.   

The existing evidence of record, including the August 2013 VA examination report, is adequate to determine whether a rating in excess of 40 percent is warranted from August 20, 2013, including on the basis of functional loss.  In this regard, it is neither shown nor alleged that the Veteran has functional loss compatible with unfavorable ankylosis of the entire lumbar spine.  Notably, the Veteran has not alleged symptoms, occurring during flare-ups or otherwise, of a severity compatible with unfavorable ankylosis, such as difficulty walking because of a limited line of vision (due to the spine being in the unfavorable fixed position); restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  There is also no medical evidence, which even suggests the presence of such symptoms.  At most, the Veteran has reported that he needs to lie down and rest when a flare-up becomes particularly bad but there is no indication or allegation that his function is so limited during these times that his spine remains stuck in unfavorable flexion or extension.  

Further, even assuming that his spine would be stuck in such a position during a particularly bad flare-up, the higher 50 percent rating for unfavorable ankylosis of the entire lumbar spine contemplates that this spinal segment is stuck in a fixed position constantly rather than the position being fixed only during flare-ups.   

In this regard, it is important to note that not all evidence in this case supports the Board current finding, let alone a higher rating.  Further development, beyond delaying the case, could provide evidence against the claim, which the Board wishes to avert, if possible. 

In sum, functional loss equivalent to unfavorable ankylosis of the entire lumbar spine is neither shown nor alleged.  Accordingly, the Board does not have a basis under the controlling law for awarding a higher than 40 percent rating for the Veteran's lumbar spine disability based on such loss.  38 C.F.R. § 4.71a, Diagnostic Code 5242; DeLuca, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.
    
As the Veteran's lumbar spine disability is manifested by degenerative disc disease, it may alternatively be rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, for intervertebral disc syndrome (IVDS).  See VBA Training Letter 02-04 (October 24, 2002).  Ratings under this code are based on evidence of incapacitating episodes, defined as periods of acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician.  The next higher rating of 40 percent is warranted with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; while a higher 60 percent is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  During an earlier April 2009 VA examination, the Veteran did report an incapacitating episode lasting 1.5 days.  However, it is neither shown nor alleged that he has had, since August 20, 2013, incapacitating episodes requiring bedrest prescribed by a physician lasting at least 6 weeks over a 12 month period.  (Also, to the extent the Veteran has engaged in bedrest during flare-ups, there is no indication that this bedrest was prescribed by a physician). Consequently, the Board does not have a basis for awarding a rating in excess of 40 percent on the basis of incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243, for intervertebral disc syndrome (IVDS).  
 
The Board also notes that the August 2013 examiner found evidence of bilateral radiculopathy of the lower extremities, and the RO subsequently assigned separate ratings for service connected radiculopathy in both legs in a September 2013 rating decision.  The Veteran did not appeal this decision and thus, it is not on appeal before the Board.  There is simply no issue in controversy for the Board to address on this limited issue. 

The Board has also considered whether an extraschedular evaluation is warranted for the Veteran's lumbar spine disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities, including pain, loss of motion, radiculopathy, and use of an assistive device, are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his service-connected lumbar spine disability is more severe than is reflected by the assigned rating.  As was explained in the merits decision above, in granting a 40 percent rating based on resolution of all reasonable doubt in the Veteran's favor, the criteria for a higher schedular rating was considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014).

Due Process

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by a letter dated August 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained.  The Veteran informed VA that he received treatment from four private providers; VA has obtained records from two of these providers, and the other two have replied stating that records predating 2000 have been destroyed.

With regard to his lower back condition, the Veteran was most recently a provided VA examination in August 2013.  This examination was performed by an examiner with appropriate expertise who reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).   Also, as explained above, given that the Veteran is being assigned a higher, 40 percent rating, the examination report adequately addressed the functional effects caused by the Veteran's back condition.  Additionally, there is no indication or assertion that the Veteran's low back disability has increased in severity since the August 2013 VA examination.  Thus, it is sufficiently contemporaneous.  Accordingly, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
ORDER

From August 20, 2013, a 40 percent but no higher evaluation for degenerative disc disease of the lumbosacral spine is granted subject to the regulations governing the payment of monetary awards.
  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


